4:33 PM                            FOUNDATION
Case
09/13/20
        4:15-cv-00054-AWA-RJK Document 253-16 Filed 07/26/21 Page 1 of 1 PageID# 3971
Accrual Basis                             Transaction Detail by Account
                                                           All Transactions
   Date         Name                                      Memo                                   Amount
03/11/2020 Grimm       The Lex Group (Reply brief printing and filing fee)                           81.50
03/31/2020 Grimm       Reclass Jody Stewart invoice (SJ hearing transcript)                         250.70
04/17/2019 Grimm       U.S. Post Office (Grimm SJ mailing )                                          25.80
07/24/2019 Grimm       Residence Inn by Mariott (hotel & parking for Grimm SJ hearing)              254.70
07/24/2019 Grimm       Freemason Abbey (Jennifer, Eden, and Nicole dinner Grimm SJ Hearing)          76.00
07/24/2019 Grimm       Mileage (Mileage for travel to Norfolk for Grimm SJ Hearing)                  90.40
07/24/2019 Grimm       City of Richmond Parking (On-street parking for rental during load-up)         3.00
07/29/2019 Grimm       7-ELEVEN (Gas for rental car upon return)                                     31.34
10/19/2018 Grimm       Dunkin Donuts (coffee boxes for depositions)                                  45.39
09/11/2018 Grimm       U.S. District Court (pro hac vice fee - Heilman)                              75.00
09/11/2018 Grimm       U.S. District Court (pro hac vice fee - Medley-Warsoff)                       75.00
12/10/2015 Grimm       Superior Document Services (doc binding)                                      13.16
09/08/2015 Grimm       U.S. District Court (notice of appeal)                                       505.00
07/30/2015 Grimm       Court reporter                                                               358.90
06/30/2015 Grimm       Medical records for GG from Melinda Penn, MD                                  41.33
06/13/2015 Grimm       UPS documents for filing in EDVA (Norfolk)                                    60.26
06/17/2015 Grimm       U.S. District Court (pro hac vice fee - Block)                                75.00
06/17/2015 Grimm       U.S. District Court (pro hac vice fee - Cooper)                               75.00
06/11/2015 Grimm       U.S. District Court (filing fee)                                             400.00
05/28/2015 Grimm       Fee for copying medical records                                               24.50
05/16/2015 Grimm       UPS (sending docs to expert)                                                  16.73
                       Total                                                                    $ 2,578.71




                                                                                                             Page 1 of 1
